Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/31/2020 has been entered.
 
Claim Status
Applicant’s election without traverse of PBMCs as the single immune cells species and AMD3100 as the elected anti-fugetactic agent is maintained.
Claims 1-8, 10, 14-20, 24, 30-31, 34-37, and 40-42 are pending. Claims 9, 11-13, 21-23, 25-29, 32-33, 38-39, and 43-53 are canceled.  Claims 4, 17, 30-31, 34-37, and 40-42 are withdrawn. Claims 1-3, 5-8, 10, 14-16, 18-20, and 24 are examined in accordance to the elected species. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/31/2020, 09/10/2020, & 01/29/2021 has been considered by the examiner.
Action Summary
Claims 1-3, 5-8, 10, 14-16, 18-20, and 24 rejected under 35 U.S.C. 103 as being un-patentable over Poznansky et al., (US2008/0300165 A1) in view of Hammerstrom et al, Pharmacotherapy, 2001 August; 31(8): 813-828 are withdrawn. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-8, 10, 14-16, 18-20, and 24  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-3, 5-8, 10, 14-16, 18-20, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reeves et al. (WO2016/172730 A1) cited in the IDs filed on 08/31/2020.
Reeves et al. teaches a composition for treating cancer in a patient. or a tumor cell, comprising an effective amount of AMD3100 over a period of time, see Abstract. Moreover, Reeves et al. teaches AMD3100 is combined with an anti-cancer vaccine such as Sipuleucel-T, see para [0048]-[0049]. Sipuleucel-T is an immune cell activated by incubation with a fusion protein over a period of time sufficient for the immune cells to become responsive to the tumor antigen wherein said immune cells are PBMCs as evidenced by the instant specification, para [0006]. The composition taught by the prior art is capable of being an ex vivo immune cell composition absent evidence to the contrary. Reeves et al. teaches AMD3100 is an anti-fugetactic agent, see para [0036]. While the prior art does not specifically teach AMD3100 is associate with CXCR4 receptor, the AMD3100 taught by the prior art is associate with CXCR4 receptor absent evidenced to the contrary. A compound and all of its properties are inseparable, See In re Papesch, 315 F.2d 381, 391 (C.C.P.A. 1963). Reeves et al. further teach AMD3100 is administered with pharmaceutically acceptable excipients, see para [0067]. 

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 claims 1-16 and 20-21, and 24-32of copending Application No. 15/760,774 (reference application) in view of Reeves et al. (WO2016/172730 A1).. Although the claims at issue are not identical, they are not patentably distinct from each other.
The copending claims teach an ex vivo immune cell population comprising modified human immune cells, said immune cell population having an anti-fugetactic agent bound to individual immune cells through at least one receptor on the cell surface, wherein said immune cell population exhibits overall anti-fugetactic properties relative to a cancer when delivered to a patient in vivo, see claim 1 wherein aid anti-fugetactic agent is selected from the group consisting of AMD3100 among others, see claim 2. AMd3100 of the copending claims possess all of the properties recited in instant dependent claims.
The copending claims do not teach immune cells activated by incubation with a fusion protein over a period of time sufficient for the immune cells to become responsive to the tumor antigen wherein said immune cells are PBMCs that include the properties recited in the instant dependent claims. 
Reeves et al. teaches a composition for treating cancer in a patient. or a tumor cell, comprising an effective amount of AMD3100 over a period of time, see Abstract. Moreover, Reeves et al. teaches AMD3100 is combined with an anti-cancer vaccine such as Sipuleucel-T, see para [0048]-[0049]. Sipuleucel-T is an immune cell activated by incubation with a fusion protein over a period of time sufficient for the immune cells to become responsive to the tumor antigen wherein said immune cells are PBMCs as evidenced by the instant specification, para ex vivo immune cell composition absent evidence to the contrary. Reeves et al. teaches AMD3100 is an anti-fugetactic agent, see para [0036]. While the prior art does not specifically teach AMD3100 is associate with CXCR4 receptor, the AMD3100 taught by the prior art is associate with CXCR4 receptor absent evidenced to the contrary. A compound and all of its properties are inseparable, See In re Papesch, 315 F.2d 381, 391 (C.C.P.A. 1963). Reeves et al. further teach AMD3100 is administered with pharmaceutically acceptable excipients, see para [0067].
It would have been obvious to combining the AMD3100 taught by the copending claims with Sipuleucel-T (i.e. immune cells activated by incubation with a fusion protein over a period of time sufficient for the immune cells to become responsive to the tumor antigen wherein said immune cells are PBMCs) in order to stimulate an immune reaction to kill the cancer cells. One would reasonably expect the combination to be effective for treating cancer with success. 
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 5-8, 10, 14-16, 18-20, and 24  provisionally rejected on the ground of non-statutory double patenting as being un-patentable over claims 39-58 of copending Application No. 16/681,705 (reference application) in view of Reeves et al. (WO2016/172730 A1).. Although the claims at issue are not identical, they are not patentably distinct from each other.
The copending claims teach a pharmaceutical composition comprising comprising one or more anti-fugetactic agents that specifically inhibit chemokine and/or chemokine receptor 
The copending claims do not teach immune cells activated by incubation with a fusion protein over a period of time sufficient for the immune cells to become responsive to the tumor antigen wherein said immune cells are PBMCs that include the properties recited in the instant dependent claims. 
Reeves et al. teaches a composition for treating cancer in a patient. or a tumor cell, comprising an effective amount of AMD3100 over a period of time, see Abstract. Moreover, Reeves et al. teaches AMD3100 is combined with an anti-cancer vaccine such as Sipuleucel-T, see para [0048]-[0049]. Sipuleucel-T is an immune cell activated by incubation with a fusion protein over a period of time sufficient for the immune cells to become responsive to the tumor antigen wherein said immune cells are PBMCs as evidenced by the instant specification, para [0006]. The composition taught by the prior art is capable of being an ex vivo immune cell composition absent evidence to the contrary. Reeves et al. teaches AMD3100 is an anti-fugetactic agent, see para [0036]. While the prior art does not specifically teach AMD3100 is associate with CXCR4 receptor, the AMD3100 taught by the prior art is associate with CXCR4 receptor absent evidenced to the contrary. A compound and all of its properties are inseparable, See In re Papesch, 315 F.2d 381, 391 (C.C.P.A. 1963). Reeves et al. further teach AMD3100 is administered with pharmaceutically acceptable excipients, see para [0067].
It would have been obvious to combining the AMD3100 taught by the copending claims with Sipuleucel-T (i.e. immune cells activated by incubation with a fusion protein over a period of time sufficient for the immune cells to become responsive to the tumor antigen wherein said 
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN P CORNET/Primary Examiner, Art Unit 1628